ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_10_EN.txt. 184

DISSENTING OPINION OF JUDGE BEB A DON
[Translation]

As I cannot subscribe to the Judgment of the Court in this case,
I wish to avail myself of the right conferred by Article 57 of the
Statute of the Court to set out here the reasons for my dissent.

In the following statement, I shall not examine all the objections
raised by the United Kingdom. I shall merely endeavour to show
that the grounds adopted by the Court for saying that “it cannot
adjudicate upon the merits of the claim of the Federal Republic
of Cameroon” are not conclusive. It seems clear to me, however,
that my reasoning will be better understood if certain events are
briefly recalled at the outset.

Before the First World War the Northern Cameroons in issue in
this case were part of the territory of Kamerun under German
protectorate.

After the war, Germany having renounced her rights and titles
over her “oversea possessions’ under the Treaty of Versailles,
Kamerun was divided into two mandated territories, one being
entrusted to France and the other to Great Britain.

The aim of the Mandates System was to ensure the well-being
and development of the peoples of the territories concerned and
securities for the protection of their rights were embodied in the
system. It was thus conceived primarily in the interests of these
peoples and for that reason it was stated that a ‘‘sacred trust of
civilization’ was laid on the Mandatories.

As was rightly emphasized by the Court in the South West Africa
cases (.C.]. Reports 1962, p. 329):

“The rights of the Mandatory in relation to the mandated ter-
ritory and the inhabitants have their foundation in the obligations
of the Mandatory and they are, so to speak, mere tools given to
enable it to fulfil its obligations.”

In 1946, the United Nations having replaced the League of
Nations, the Mandates System was transformed into the Trustee-
ship System and the two parts of the Cameroons were placed under
this new system, but under the administration of the same Powers.

Under the Trusteeship System the safeguards for the rights of the
peoples of the trust territories were substantially increased and
supervision by international bodies was strengthened and its
organization improved.

Thus in the Trusteeship Agreement for the Territory of the Cam-
eroons under British Administration, approved by the General
Assembly of the United Nations on 13 December 1946, the following
provisions are to be found:

173
JUDG, 2 XII 63 (DISS. OP. JUDGE BEB A DON) 185

“Article 3.—The Administering Authority undertakes to adminis-
ter the Territory in such a manner as to achieve the basic objec-
tives of the International Trusteeship System laid down in Article
76 of the United Nations Charter. The Administering Authority
further undertakes to collaborate fully with the General Assembly
of the United Nations and the Trusteeship Council in the discharge
of all their functions as defined in Article 87 of the United Nations
Charter, and to facilitate any periodic visits to the Territory which
they may deem necessary, at times to be agreed upon with the ad-
ministering Authority.

Article 5.—For the above-mentioned purposes and for all pur-
poses of this Agreement, as may be necessary, the Administering
Authority:

(a) Shall have full powers of legislation, administration and
jurisdiction in the Territory and shall administer it in accor-
dance with the authority’s own laws as an integral part of its
territory with such modification as may be required by local
conditions and subject to the provisions of the United Nations
Charter and of this Agreement;

(b) Shall be entitled to constitute the Territory into a customs,
fiscal or administrative union or federation with adjacent terri-
tories under its sovereignty or control, and to establish
common services between such territories and the Territory
where such measures are not inconsistent with the basic
objectives of the International Trusteeship System and with
the terms of this Agreement;

(c) And shall be entitled to establish naval, military and air
bases, to erect fortifications, to station and employ his own for-
ces in the Territory and to take all such other measures as are in
his opinion necessary for the defence of the Territory and for
ensuring that it plays its part in the maintenance of inter-
national peace and security. To this end the Administering
Authority may make use of volunteer forces, facilities and
assistance from the Territory in carrying out the obligations
towards the Security Council undertaken in this regard by the
Administering Authority, as well as for local defence and the
maintenance of law and order within the Territory.

Article 6.—The Administering Authority shall promote the de-
velopment of free political institutions suited to the Territory. To
this end the Administering Authority shall assure to the inhabitants
of the Territory a progressively increasing share in the administrative
and other services of the Territory ; shall develop the participation of
the inhabitants of the Territory in advisory and legislative bodies
and in the government of the Territory, both central and local,
as may be appropriate to the particular circumstances of the
Territory and its people; and shall take all other appropriate
measures with a view to the political advancement of the in-
habitants of the Territory in accordance with Article 76 (6) of the
United Nations Charter. In considering the measures to be taken
under this article the Administering Authority shall, in the interests
of the inhabitants, have special regard to the provisions of Article
5 (a) of this Agreement.

174
JUDG. 2 XII 63 (DISS. OP. JUDGE BEB A DON) 1&6

Article 7.—The Administering Authority undertakes to apply in
the Territory the provisions of any international conventions and
recommendations already existing or hereafter drawn up by the
United Nations or by the specialized agencies referred to in Ar-
ticle 57 of the Charter, which may be appropriate to the particu-
lar circumstances of the Territory and which would conduce to
the achievement of the basic objectives of the International Trus-
teeship System.”

Article 19 of this Agreement entrusted the International Court
of Justice specially with the judicial protection of the trusteeship
system.

+
* *

By an Application of 30 May 1961 the Republic of Cameroon
instituted before the Court proceedings against the United Kingdom
relating to the interpretation and application of the Trusteeship
Agreement of 13 December 1946 for the Cameroons under British
administration. The Application also referred to the failure to
implement resolution 1473 adopted by the United Nations General
Assembly on 12 December 1959 concerning the future of the
northern part of the Cameroons under United Kingdom adminis-
tration.

The provisions of this text referred to in the Application are
paragraphs 4, 6 and 7 in which the General Assembly:

“4. Recommends that the plebiscite be conducted on the basis
of universal adult suffrage, all those over the age of twenty-one
and ordinarily resident in the Northern Cameroons being qualified
to vote;’

“6. Recommends that the necessary measures shouid be taken
without delay for the further decentralization of governmental
functions and the effective democratization of the system of local
government in the northern part of the Trust Territory;

7. Recommends that the Administering Authority should ini-
tiate without delay the separation of the administration of the
Northern Cameroons from that of Nigeria and that this process
should be completed by 1 October 1960.”

Certainly at the date of the filing of the £ «plication of the
Republic of Cameroon resolution 1608 (XV) ad. pted on 21 April
1967 by the General Assembly (see Judgment, pp. 43-24) was already
in existence, but it was to enter into force in respect of the Northern
Cameroons only from 1 June 1961.

It follows from this that when the App! ation was filed in the
Registry of the Court by the Agent for the Republic of Cameroon
the Trusteeship Agreement of 13 December 1946 was in force and so
was the trusteeship regime governed by that Agreement. Under

175
JUDG. 2 XII 63 (DISS. OP. JUDGE BEB A DON) 187

the terms of Article 19 of the Agreement, which constituted the
law applicable to the Application, proceedings were instituted
within the proper time-limits-and the Court was validly seised in
accordance with the provisions of Article 40 of the Statute and
Article 32 of the Rules of Court.

The Agreement and the trusteeship were terminated on I June
1961 by virtue of resolution 1608 (XV). There can be no doubt that
an application filed in the Registry of the Court after that date
would not validly seise the Court, for Article 19 of the Trusteeship
Agreement which constituted the basis for the Court’s jurisdiction
having disappeared and hence its implementation being no longer
possible, such an application would lack any legal basis and would
be inadmissible.

In the present case the situation is different. Here, the expiry
of the Trusteeship Agreement occurred only after the Court had
been properly seised.

No fact subsequent to the seisin of the Court, in particular the
circumstance that the Trusteeship Agreement terminated during
the proceedings, could be capable of re-opening the issue of such
properly established jurisdiction.

In the Nottebohm case (Judgment of 18 November 1953), the
International Court of Justice had to settle a question similar to
that under consideration here.

On 17 December 1951 the Government of the Principality of
Liechtenstein filed an Application instituting proceedings before the
Court against the Republic of Guatemala, concerning the conduct of
the Guatemalan authorities in respect of M. Nottebohm, who was
regarded by the Applicant as a national of Liechtenstein.

The Government of Guatemala raised a preliminary objection
to the jurisdiction of the Court on the ground that the declaration
made on 27 January 1947 by which the Guatemalan Government
recognized as compulsory, zpso facto and without special agreement,
the jurisdiction of the Court, had expired on 26 January 19521, and
that therefore the Court no longer had jurisdiction to hear and
determine cases affecting Guatemala.

The circumstances of the case were as follows.

At the time of the filing of the Application by Liechtenstein,
the Guatemalan declaration was in force; however, it lapsed a few
weeks later.

The Court consequently had to ascertain and decide—

“whether the expiry on January 26th, 1952, of the Declaration by
which Guatemala accepted the compulsory jurisdiction of the Court
has had the effect of depriving the Court of its jurisdiction to ad-
judicate on the claim stated in the Application, of which it was
seised on December 17th, 1951, by the Government of Liechten-
stein”.

1 This declaration had been made for a period of five years and did not provide

for its tacit renewal.

176
JUDG. 2 XII 63 (DISS. OP. JUDGE BEB A DON) 188

The Court’s reasoning in this connection is of particular interest
for the present case and it therefore seems to me necessary to
reproduce the essential passages here:

“The Application was filed in the Registry of the Court on De-
cember 17th, 1951. At the time of its filing, the Declarations of
acceptance of the compulsory jurisdiction of the Court by Guatemala
and by Liechtenstein ! were both in force. Article 36 of the Statute
and these Declarations determined the law governing the Appli-
cation. In accordance with these Declarations, the Application was
filed in sufficient time validly to effect the seisin of the Court under
Articles 36 and 4o of the Statute and Article 32 of the Rules.”
(I.C.]. Reports 1953, p. 120.)

“The seising of the Court is one thing, the administration of
justice is another... Once the Court has been regularly seised, the
Court must exercise its powers, as these are defined in the Statute.
After that, the expiry of the period fixed for one of the Declarations
on which the Application was founded is an event which is unre-
lated to the exercise of the powers conferred on the Court by the
Statute, which the Court must exercise whenever it has been regu-
larly seised...”

“The subsequent lapse of the Declaration of Guatemala, by
reason of the expiry of the period for which it was subscribed,
cannot invalidate the Application if the latter was regular...”
(.C.J. Reports 1953, pp. 122-123.)

“An extrinsic fact such as the subsequent lapse of the Declara-
tion, by reason of the expiry of the period or by denunciation, can-
not deprive the Court of the jurisdiction already established.”

(.C.]. Reports 1953, p. 123.)
From this reasoning the Court drew the conclusion that—

“the expiry on January 26th, 1952, of the five-year period for which
the Government of Guatemala subscribed to a Declaration accept-
ing the compulsory jurisdiction of the Court in accordance with
Article 36, paragraph 2, of the Statute, does not affect any jurisdic-
tion which the Court may have to deal with the claim presented in
the Application of which it was seised on December 17th, 1951, by
the Government of the Principality of Liechtenstein...” (I.C./.

Reports 1953, p. 124.)

Following this Judgment, which was unanimous, Judge Klaestad
declared that he had voted for the rejection of the Preliminary
Objection of Guatemala on the ground that the jurisdiction of the

1 Liechtenstein’s declaration was dated 10 March 1950. It was for an indefinite
period, but could be “‘revoked”’ subject to one year’s notice.

177
JUDG. 2 XII 63 (DISS. OP. JUDGE BEB A DON) 189

Court existed at the moment when the Application of Liechtenstein
was filed. He added that the fact that the Declaration by which
Guatemala had accepted the compulsory jurisdiction of the Court
had expired some time after the filing of that Application could have
no effect as regards the Court’s jurisdiction to deal with the merits
of the dispute, that jurisdiction having been definitively established
by the filing of the Application.

The Court’s decision in this case is completely in accordance
with the undisputed concept of procedural law which requires that
the right of action and the jurisdiction should be established at the
date of the Application.

Because of the identity of the circumstances surrounding the
seisin of the Court in the two cases, I believe that the approach
which properly prevailed in the Nottebohm case is equally valid in
the present case.

For this reason it is difficult to understand how the Court can
take into account events which occurred after r June 1961 to
arrive at the conclusion that—

“circumstances that have since arisen render any adjudication
devoid of purpose”.

#
* *

Undoubtedly the Court neither is nor can be compelled to exercise
its jurisdiction in all cases. But the Court, which is a final tribunal
for the settlement of international disputes, may refrain from
exercising its jurisdiction only where it is clear beyond doubt that
to exercise it would impair the Court’s judicial character. In the
present case, however, there is nothing to prevent the Court exer-
cising its jurisdiction.

* * *

The circumstances which have occurred since x June 196r are not
in my view of such a kind as to prevent the Court from dealing
with the merits of the Application of the Federal Republic of
Cameroon. A brief review of these circumstances will I hope make it
possible to show that the judgment asked of the Court by Cameroon
does not lie outside its judicial function.

It is not disputed that resolution 1608 (XV) of 21 April 1961
had a final legal effect. By virtue of that resolution the Trusteeship
Agreement was finally terminated; the United Kingdom is no
longer the Administering Authority for the Northern Cameroons;
the latter has been joined to the Federation of Nigeria; the right to
seise the Court on the basis of Article 19 of the Trusteeship Agree-
ment has disappeared. But having said this it is necessary to
consider on the one hand the proper scope of resolution 1608 and
on the other the subject of Cameroon’s Application.

178
JUDG, 2 XII 63 (DISS. OP. JUDGE BEB A DON) 190

The resolution of 21 April 1061 settled two questions. In the
first place it endorsed the result of the plebiscite; in the second
place it terminated the Trusteeship Agreement. In both cases these
are decisions taken in the political field. The debates in the General
Assembly related only to the termination of the Trusteeship.
At no time was the question of the interpretation or application of
the Trusteeship Agreement considered. On the contrary, as the
record of the discussion shows, many delegates among those’ who
were in favour of the resolution stated that they did not intend to
concern themselves with the question of whether the Trusteeship
Agreement had been correctly interpreted and applied by the
United Kingdom, but were speaking only on the question of the
termination of the Trusteeship. Moreover, the resolution contains
no provision referring to the way in which the United Kingdom
interpreted and applied the Trusteeship Agreement.

It is clear that this resolution, despite its subject and the nature
of the organ which adopted it, had a legal effect. But it seems to
me difficult to affirm that by that legal effect it terminated the
dispute between the Federal Republic of Cameroon and the United
Kingdom.

*
* *

The Republic of Cameroon asks the Court—

“To adjudge and declare that the United Kingdom has, in the
interpretation and application of the Trusteeship Agreement for
the Territory of the Cameroons under British administration,
failed to respect certain obligations directly or indirectly flowing
from the said Agreement, and in particular from Articles 3,5,6and 7
thereof.”’

According to this submission Cameroon sought to refer a legal
dispute to the Court. The existence of this dispute is not denied
by the Court. What is requested of the Court is to appraise, from
the judicial (and not the political) standpoint, the way in which the
United Kingdom administered the Cameroons under British ad-
ministration. To hear and determine such a claim is definitely
within the Court’s function.

The Court should not decline to deal with the merits of the claim
on the ground that its decision might lead to conclusions contrary
to the provisions of resolution 1608 (XV). This resolution, as has
already been said, settled a question which is quite different from
the question now before the Court. It did not and could not settle
a dispute relating to the interpretation and application of the
Trusteeship Agreement.

On more that one occasion in the past the Court has stressed that
its role and that of the other organs of the United Nations were differ-
ent in character. In this connection it will suffice to cite the example

179
JUDG. 2 XII 63 (DISS. OP. JUDGE BEB A DON) Igl

of the Upper Silesia (Minority Schools) case. In this case, the Polish
Agent maintained that the dispute submitted to the Court by the
German Government had already been settled by the Council of the
League of Nations by virtue of the Geneva Convention and that
further proceedings in the same case should not be instituted before
the Court. The Polish Agent declared:

“T am therefore entitled to consider that the matter was settled
by the Council of the League of Nations, which is the final author-
ity as regards measures to be taken, and that it would be dangerous
to seek to establish another procedure which might impair that
which has already been followed.”

The Permanent Court of International Justice did not accept this
argument by the Polish Agent. It stated:

“The situation arising from the co-existence of these powers
[those of the Council of the League] and of the jurisdiction con-
ferred upon the Court by Article 72, paragraph 3, has not been
defined by the Convention. But in the absence of any special regu-
lation in this respect, the Court thinks it appropriate to recall its
earlier observation, namely, that the two jurisdictions are different
in character. In any case, it is clear from the discussions which
took place before the Council that the latter did not wish to settle
the question of law raised by the German representative and a
solution to which is requested by the Application which gave rise
to the present proceedings.”

Earlier, the Court had declared that ‘there is no dispute which
States entitled to appear before the Court cannot refer to it”.

Referring to the first paragraph of Article 36 of its Statute
according to which:

“The jurisdiction of the Court comprises all cases which the
Parties refer to it and all matters specially provided for in treaties
and conventions in force’,

the Court added that the principle contained in this provision only
became inoperative in those exceptional cases in which the dispute
which States might desire to refer to it would fall within the ex-
clusive jurisdiction reserved to some other authority.

After this reasoning the Court declared that it had jurisdiction
to examine the merits of the German claim. It thus overruled the
arguments put forward by the Polish Agent. This however was
indeed a dispute in which there was a duality of jurisdiction as
between the Council and the Court and in which it might be feared
that the Court’s decision would be in contradiction with the Council’s
decision.

In the present case there is no such situation. The Court is not
called upon, as the General Assembly was, to decide on the termi-
nation of the Trusteeship Agreement. Resolution 1608 (XV) dealt

180
JUDG. 2 XII 63 (DISS. OP. JUDGE BEB A DON) 192

with a political problem. The Court, the judicial organ, is requested
to settle, with authority of ves judicata, the question of interpre-
tation and application of the Trusteeship Agreement of which it
has been seised..
*
* *
The Application of the Federal Republic of Cameroon, in order

to establish the jurisdiction of the Court, relied upon Article 19 of
the Trusteeship Agreement which reads as follows:

“Article 19. Tf any dispute whatever should arise between the
Administering Authority and another Member of the United
Nations relating to the interpretation or application of the provi-
sions of this Agreement, such dispute, if it cannot be settled by
negotiation or other means, shall be submitted to the Inter-
national Court of Justice, provided for in Chapter XIV of the
United Nations Charter.”

This Article makes no provision for duality of jurisdiction as
between the Court and the General Assembly or another organ of the
United Nations in respect of conflicts arising from the interpretation
or application of the Trusteeship Agreement. Many means were
provided for the protection of the Trusteeship System: visiting
missions, individual or collective petitions, annual reports and dis-
cussions in the Trusteeship Council, replies to questionnaires, de-
bates in the General Assembly and, finally, recourse to the Court
on the basis of Article 19. If the framers of the Agreement had
intended to add another means of redress to this list, by empowering
the General Assembly, at the same time as the Court, to deal with
disputes under Article 19, they would have done so clearly and in
terms. But they did not do so and it must therefore be concluded
that the disputes referred to in that Article come within the juris-
diction of the Court alone.

Moreover, it must not be forgotten, as has been stressed, that
during the debates in the General Assembly on resolution 1608 (XV)
a large number of delegates among those who were in favour of that
resolution made it quite clear that the only subject under dis-
cussion in the General Assembly was the question of the termi-
nation of the Trusteeship and that it was no part of the Assembly’s
intention to deal with the legal question of whether the United
Kingdom had administered the Northern Cameroons in accordance
with the provisions of the Trusteeship Agreement. In so doing the
Assembly no doubt considered that this question was outside the
scope of its administrative supervision and could be settled only
by the Court which had been entrusted with judicial protection.

It follows therefore that the judgment which Cameroon asks the
Court to give in a field thus reserved to its jurisdiction alone cannot

I8I
JUDG. 2 XII 63 (DISS. OP. JUDGE BEB A DON) 193

be regarded as capable of contradicting the conclusions arrived
at by the General Assembly in its resolution 1608 (XV).

In the pleadings and during the oral arguments the distinction
between the General Assembly’s role and that of the Court was
developed at length by Counsel for the Applicant. It was said in
particular that—

“the distinction between the political and judicial is a major factor
in international affairs’.

The Court has long recognized this truth and in the present case
it should draw the inevitable logical conclusions from it. To main-
tain on the one hand that ‘‘the role of the Court is not the same as
that of the General Assembly” and on the other that “the decisions
of the General Assembly would not be reversed by the Judgment
of the Court”, whereas in neither case are the same field of compe-
tence or even the same questions involved, is difficult to understand.

By seising the Court the Federal Republic of Cameroon certainly
made use of a right which belonged to it in its capacity as a State
Member of the United Nations, but it had also another interest in
doing so: its personal State interest which is not possessed by any
other Member of the United Nations. Thus Cameroon, more than
any other Member of the United Nations, was entitled to criticize
the way in which the Trusteeship for the Northern Cameroons
operated. This twofold interest could not disappear with the termi-
nation of the Trusteeship Agreement which occurred when the
machinery of judicial] protection had already been set in motion.
This interest persists without need for a claim for reparation by the
Applicant.

At all stages of the proceedings Cameroon maintained that it
proposed “simply to ask the Court to state the law, and no more”.

It is thus a declaratory judgment that the Applicant is seeking
to obtain from the Court. Such a judgment, as recognized by the
Court itself, is intended—

“to ensure recognition of a situation at law, once and for all and
with binding force as between the Parties; so that the legal position
thus established cannot again be called in question”.

The decision asked of the Court in the present proceedings is
completely in accord with this definition. In fact, by the Trusteeship
Agreement, the United Kingdom undertook certain obligations;
it undertook to administer the Cameroons under British adminis-
tration in accordance with the terms of that Agreement. The
Federal Republic of Cameroon maintains that, in respect of the
Northern Cameroons, the United Kingdom, by its conduct during

182
JUDG, 2 XII 63 (DISS. OP. JUDGE BEB A DON) 194

the exercise of the Trusteeship, failed to respect the stipulations of
the 1946 Agreement, and this is denied by the Respondent. There
is thus a dispute of a legal character relating to the interpretation
and application of the Agreement. Cameroon has brought this dis-
pute before the Court. However important the developments which
occurred after the seisin of the Court, there persists between the
Parties a legal conflict, an uncertainty which the Court must resolve.
The nature of the dispute is not such as to require a material preju-
dice. The mere conflict of points of view concerning the interpre-
tation of an agreement suffices. The judgment in such a case cannot
be anything but declaratory, and examples of such judgments are
not lacking in the jurisprudence of the Permanent Court of Inter-
national Justice and this Court.

In the Polish Upper Silesia case (Judgment No. 7), the Permanent
Court made the following statement concerning declaratory judg-
ments:

“There are numerous clauses giving the Court compulsory juris-
diction in questions of the interpretation and application of a
treaty, and these clauses, amongst which is included Article 23 of
the Geneva Convention, appear also to cover interpretations uncon-
nected with concrete cases of application '. Moreover, there is no
lack of clauses which refer solely to the interpretation of a treaty;
for example, letter a of paragraph 2 of Article 36 of the Court’s
Statute. There seems to be no reason why States should not be
able to ask the Court to give an abstract interpretation * of a treaty;
rather would it appear that this is one of the most important func-
tions which it can fulfil.”

Further on, the Court added:

“Tt should also be noted that the possibility of a judgment having
a purely declaratory effect has been foreseen in Article 63 of the
Statute, as well as in Article 36 already mentioned.” (P.C.I.J.,
Series A, No. 7, pp. 18-19.)

In this case the Court, referring to the provisions of its Statute
—the same Articles 36 and 63 that exist today—delivered a declara-
tory judgment without insisting on the requirement of effective
application.

Another example of a purely declaratory judgment is provided by
the case concerning the Interpretation of the Statute of the Memel
Territory (P.C.1.J., Series A/B, No. 47).

In this case the Applicant States (United Kingdom, France,
Italy and Japan) asked the Permanent Court to decide:

““(z) whether the Governor of the Memel Territory has the right
to dismiss the President of the Directorate;

 

1 Emphasis added.
183
JUDG. 2 XII 63 (DISS. OP. JUDGE BEB A DON) 195

(2) in the case of an affirmative decision, whether this right only
exists under certain conditions or in certain circumstances, and
what those conditions or circumstances are;

(3) if the right to dismiss the President of the Directorate is
admitted, whether such dismissal involves the termination of the
appointments of the other members of the Directorate;

(4) if the right to dismiss the President of the Directorate only
exists under certain conditions or in certain circumstances, whether
the dismissal of M. Bôttcher, carried out on February 6th, 1932, is
in order in the circumstances in which it took place;

(5) whether, in the circumstances in which it took place, the ap-
pointment of the Directorate presided over by M. Simaitis is in
order;

(6) whether the dissolution of the Diet, carried out by the Gover-
nor of the Memel Territory on March 22nd, 1932, when the Direc-
torate presided over by M. Simaitis had not received the confidence
of the Diet, is in order.”

Despite the interrogative form of the questions put, the Court
none the less, by a large majority, gave judgment on the merits of
the six questions without requiring in this case either that its judg-
ment should be capable of practical application.

A third example of a declaratory judgment should be cited, that
of the Corfu Channel case, decided by the present Court.

The relevant question in that case concerned violation by the
United Kingdom of Albanian sovereignty. During the oral argu-
ments concerning this dispute Counsel for the Albanian Government
formally declared that Albania was not asking for material repar-
ation, was not claiming “any sum of money”.

He concluded:

“What we desire is the declaration of the Court from a legal
point of view...” U.C.J. Reports 1949, p. 26.)

This claim was not dismissed by the Court as theoretical. On
the contrary, it unanimously gave judgment—

“that by reason of the acts of the British Navy in Albanian waters
in the course of the Operation of November rath and 13th, 1946, the
United Kingdom violated the sovereignty of the Peoples Repub-
lic of Albania, and that this declaration by the Court constitutes
in itself appropriate satisfaction”. (I.C.J. Reports 1949, p. 36.)

The three above examples of declaratory judgments have this in
common: in each case—

the Court confined itself to stating legal truth, to finding a
breach of the law;

there was no claim for material reparation;

there was no practical application.
JUDG. 2 XI 63 (DISS. OP. JUDGE BEB A DON) 196

It should not however be concluded that a declaratory judgment
bas no practical effect. In the first place it puts a final end to the
dispute with force of res judicata; it is binding on the Parties,
which can never again raise the same question before the Court; a
declaratory judgment, a mere declaration of the law may in itself
constitute appropriate satisfaction (Corfu Channel case); finally it
may provide the basis for diplomatic negotiations.

It is in fact a judgment having the effects listed above that
Cameroon asked the Court to give, and the requirement of effective
and practical application imposed by the Court in this case is not
warranted.

The function conferred by Article 38 of its Statute on the Court,
the principal judicial organ of the United Nations, is “to decide in
accordance with international law such disputes as are submitted
to it”. It must act in such a way as to avoid introducing into its
jurisprudence contradictory elements. The harmony and consistency
of the Court’s jurisprudence are the basic foundations for the
authority of its judgments. The Court must also avoid giving the
impression, in connection with its present Judgment, of a case of
denial of justice.

*
* *

For the reasons developed above, I conclude that the claim of the
Republic of Cameroon is admissible and that the Court has juris-
diction to examine it on the merits.

(Signed) Philémon L. B. Bes a Don.

185
